NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/28/2021 has been entered.

Priority
	This application is a 371 of PCT/JP2013/072589 filed on 08/23/2013 which claims a foreign application to JP 2012-185932 filed on 08/24/2012.

Withdrawal of Rejections
The response and amendment filed on 01/28/2021 are acknowledged and are considered sufficient to overcome the previous double patenting claims rejection over US Patent No. 9,902,933 (Application No. 14/001,108) in view of Seyda (US 2006/0153815 A1) as indicated in the last office action mailed. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s amendment. 


Reasons for Allowance
For the reasons of record (see, in particular, Applicant’s remarks filed on 11/22/2019) and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s limitation of “wherein the concentration of collagen in the swine tendon-derived fibrotic collagen gel is 0.21 - 0.35%”. The claimed invention is directed to a process for producing a cell sheet comprising culturing retinal pigment epithelial cells on a swine tendon-derived fibrotic collagen gel for graft transplantation in the treatment of ophthalmic diseases. Thus, the claims require a specific type of collagen source derived from a specific origin and at defined concentration range which are deemed critical to provide a beneficial effect that was unexpected over the prior arts. 
	Secondary considerations: From Examples 1-3 in the specification, the comparative examples demonstrate that swine tendon-derived collagen gel used in Example 1 was compared to other collagens in four characteristics: gel strength, cell adhesion, cell growth, and safety. The inventors discovered that 0.21% swine tendon-derived collagen gel has superior gel strength and capacity to allow retinal pigment epithelial cells to grow even when compared to swine skin-derived collagen having a higher collagen concentration (A: 0.35%). Additionally, 0.35% swine tendon-derived collagen gel (B) has a gel strength superior to that of swine skin-derived collagen at the same concentration (A: 0.35%). Therefore, at such collagen concentration of 0.21% to 0.35%, swine tendon-derived collagen as recited in the claims provides an environment more suitable for the growth of retinal pigment epithelial cells than other collagen types.
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653